         Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

AMIKA LATIMER,                              :
        Plaintiff,                          :      CIVIL ACTION FILE NO.
                                            :
vs.                                         :
                                            :      _______________________
HARTFORD LIFE and ACCIDENT                  :
INSURANCE COMPANY,                          :
        Defendant                           :

                                    COMPLAINT

      COMES NOW, AMIKA LATIMER, Plaintiff in the above-styled action and

shows this Court the following:

                                           1.

      Defendant Hartford Life and Accident Insurance Company (hereinafter,

“Hartford”) may be served with service of process, if waiver of service is declined,

by serving its registered agent, to wit:

             CT Corporation Systemn
             289 Culver Street
             Lawrenceville, GA 30046-4805

                                           2.

      Plaintiff, for all relevant times herein, was a participant in RICOH USA,

INC. (hereinafter, “Ricoh”) long term disability plan (hereinafter, “LTD”), said



                                           -1-
         Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 2 of 6




plan being administered and insured by Hartford.

                                           3.

      The plan is governed under the Employee Retirement Income Security Act

(hereinafter, “ERISA”).

                                           4.

      The United States District Court has jurisdiction over this action as Section

502(e)(1) of ERISA provides that the district courts of the United States shall have

jurisdiction of civil actions brought by participants or beneficiaries pursuant to

ERISA. 29 U.S.C. § 1132(e)(1). In addition, 28 U.S.C. § 1331 provides that “the

district courts shall have original jurisdiction of all civil actions under the

Constitution, laws, or treaties of the United States.” This action arises under

ERISA, a law of the United States.

                                           5.

      On or about, January 7, 2020, plaintiff stopped working for Ricoh. At that

time, plaintiff’s occupation was a technical specialist, with an average monthly

income of $3,120.00.

                                           6.

      Plaintiff’s disability has been caused by, but not limited to tension

headaches, cervicalgia, thoracic pain, low back pain, dorsopathy, stiffness, pelvic

                                           -2-
          Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 3 of 6




obiquity, etc...

                                           7.

        Hartford approved Ms. Latimer’s short term-term disability benefit claim.

                                           8.

        At the expiration of short term disability benefits (July 7, 2020), Hartford

denied the long term disability claim by letter dated August 25, 2020.

                                           9.

        Plaintiff filed her administrative appeal request on or about February 8,

2021.

                                          10.

        On April 28, 2021, Hartford affirmed its decision to deny long term

disability benefits.

`                                         11.

        The LTD plan’s initially defines disability as being prevented from

performing one or more of the essential duties of your occupation during the

elimination period and your occupation for the 12 months following the

elimination period and as a result of your current monthly earnings are less than

80% of your indexed pre-disability earnings.

                                          12.

                                           -3-
         Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 4 of 6




      Ms. Latimer’s was disabled from her own occupation in accordance with the

plan’s definition of disability through December 10, 2020.

                                         13.

      Plaintiff has met ERISA’s exhaustion requirement to allow this court to

conduct the appropriate judicial review of the decision to terminate long term

disability benefits.

                                   COUNT ONE

                                         14.

      Plaintiff incorporates by reference ¶¶ 1-13 as if fully set forth herein.

                                         15.

      Hartford’s decision to affirm its denial of long term disability benefits was

wrong.

                                         16.

      Assuming Hartford had discretionary authority to decide claims, Hartford’s

decision was arbitrary and capricious.

                                         17.

      Plaintiff is owed monthly disability benefits in accordance with the LTD

plan (2/3 of her average monthly income ($3,120.00) or $2,080.10/month for the

period of July 8, 2020 through December 10, 2020).

                                         -4-
          Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 5 of 6




                                    COUNT TWO

                                          18.

      Plaintiff reincorporates ¶¶ 1-17 as if fully set forth herein.

                                          19.

      Defendant is responsible to pay Plaintiff interest concerning the long term

disability benefits under an equitable or legal theory. 29 U.S.C. § 1132 (a)(3).

                                   COUNT THREE

                                          20.

      Plaintiff reincorporates ¶¶ 1-19 as if fully set forth herein.

                                          21.

      Defendant is responsible to provide Plaintiff her reasonable attorney

fees/costs of litigation pursuant to 29 U.S.C. § 1132 (g)(1).

      WHEREFORE, Plaintiff prays Defendant be served with a summons and

complaint if service is not waived, the court decree Plaintiff is disabled under the

plan, Plaintiff receive judgment for her disability benefits, interest, attorney fees,

expenses of litigation, court costs and any further order this Court deems just and

proper.




                                          -5-
       Case 1:21-cv-02429-JPB Document 1 Filed 06/14/21 Page 6 of 6




                                         Respectfully,

                                         /s/ Kenneth Behrman
                                         Kenneth Behrman, Esq.
                                         Georgia Bar No. 046995
                                         Attorney for Plaintiff

5855 Sandy Springs Circle
Suite 300
Atlanta, GA.30328
(770) 952-7770 (phone)
770-952-6775 (fax)
ken.behrman@behrmanlaw.com




                                   -6-
